DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 11-24, filed July 16th 2021 are the subject matter of this Office Action. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Entry B1 is incorrect and should be amended to WO2013/095681 published 06/28/2013.
 
Response to Amendment
Applicant’s amendment, filed 07/16/2021 is acknowledged. Applicant has amended the scope of the claims to wherein efficacy of treating sickle cell disease or B- thalassemia is determined by changes in hemoglobin levels.
 In view of Applicant’s amendments, the pending 35 USC 103 rejection of claims 11-24 in view of the combination of Niihara et al (US Patent 5,693,671 published 12/2/1997), Reagan-Shaw et al (FASEBJ Vol. 22 pages 659-661 published 2007), Kaddam et al (BMC Hematology Vol. 15 pages 1-6. Published 2015), Nordgaard et al (Scand. J. Gastroenterol. Vol. 31 pages 1011-1020. Published 1996, abstract provided) and Sigma Aldrich (Psyllium. Published 2010) has been withdrawn as the fiber regimen embraced in Kaddam does not result in the change of hemoglobin levels in the treated patient. However, upon further consideration, a new ground(s) of rejection is made in view of Niihara et al (US Patent 5,693,671 published 12/2/1997), Reagan-Shaw et al (FASEBJ Vol. 22 pages 659-661 published 2007) and Brandt (American Journal of Gastroenterology Vol. 100 Supplemental S5-S21. Published 2005). See below.

Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-24 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 MPEP 2173.04, cites that a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For 
In the instant case, at least two possibilities exist for interpreting the limitation of “wherein efficacy of treating sickle cell disease or b-thalassemia is determined by changes in hemoglobin levels” and the metes and bounds required by the claims are unclear. For example, one interpretation of the phrase “wherein efficacy of treating sickle cell disease or b-thalassemia is determined by changes in hemoglobin levels” embraces an additional physical step of measuring hemoglobin levels in the sickle cell diseased patient prior to, and following administration of the L-glutamine and fiber composition in order to determine the difference in hemoglobin levels prior to, and following treatment. 
An alternative interpretation of “wherein efficacy of treating sickle cell disease or b-thalassemia is determined by changes in hemoglobin levels” is that hemoglobin level change is an inherent condition treated by the L-glutamine and fiber composition, which will naturally flow from the administration of the composition to the sickle cell diseased patient. See MPEP 2111.04 in which a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). This interpretation does not
MPEP 2173.05 (a) recites that claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention. Accordingly, a skilled artisan would not have been apprised of the metes and bounds of the subject matter for which Applicant was seeking protection. 
For the purposes of examination, the examiner has interpreted that the phrase 
“wherein efficacy of treating sickle cell disease or b-thalassemia is determined by changes in hemoglobin levels” is that hemoglobin level change is an inherent condition treated by the L-glutamine and fiber composition, which will naturally flow from the administration of the composition to the sickle cell diseased patient. Subsequent examination is based on this interpretation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11-24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Niihara et al (US Patent 5,693,671 published 12/2/1997), Reagan-Shaw et al (FASEBJ Vol. 22 pages 659-661 published 2007) and Brandt (American Journal of Gastroenterology Vol. 100 Supplemental S5-S21. Published 2005). 
 Niihara teaches the method of treating sickle cell disease comprising orally administering L-glutamine to a subject in need (claim 4). Human patients comprising sickle-cell disease are embodied in the methodology of Niihara (col. 7-8). Niihara teaches that the therapeutically effective amount is up to 60 grams per day, and that 30 g per day L-glutamine is taught as effective (col. 4 lines 35-50, claims 1-4). As evidenced by Reagan-Shaw et al (FASEBJ Vol. 22 pages 659-661 published 2007), the average weight of a human patient is 60 kg a day (Table 1). Therefore, the administration of 30 g a day in a human patient weighing 60 kg is a therapeutic dose of 0.5 g/kg per day, which reads on the claimed range embraced in claims 21-24. Niihara also teaches administering a therapeutic composition consisting essentially of 60 g L-glutamine to treat sickle cell disease in the administered patient, which reads on the limitations of claims 16-24. 
Regarding the limitation of wherein the efficacy of treating sickle cell disease is determined by changes in hemoglobin levels, Niihara teaches that the administered L-glutamine yields an improvement in redox potential in the blood of sickle cell diseased patients, preventing further oxidative damage to the red blood cell of the patient. As 
Niihara teaches constipation is a significant side effect associated with L-glutamine administration. Niihara further teaches that if the sickle cell diseased patient complains of constipation as a side effect, said patient will receive appropriate treatment to relieve said constipation (col. 4 lines 35-50; col. 12 lines 25-55).  
However, Niihara does not specifically teach the addition of fiber, such as psyllium to the sickle cell disease treating L-glutamine regimen.  
 Brandt teaches Metamucil is composed of psyllium husk, the outer coat of the psyllium seed from the plant plantago ovata. Psyllium functions as a bulking agent that helps retain water in the stool of a subject with constipation.  As shown in Table 2.6.1. in a placebo-controlled clinical trial, psyllium, orally administered in a dose of 0.083 g/kg (5 g per 60 kg human b.i.d) increases stool frequency and consistency in patients with chronic constipation (page S12, right col; page S13 right col., page S14 Table 2.6.1). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to add the mucilage psyllium, in a dose of 0.083 g/kg to the sickle cell disease treating L-glutamine regimen of Niihara above in order to arrive at the claimed methodology. 
Motivation to combine the mucilage psyllium, in a dose of 0.083 g/kg to the sickle cell disease treating L-glutamine regimen logically flows from the fact that constipation is a severe side effect associated with L-glutamine administration (Niihara: col. 4 lines 35-50; col. 12 lines 25-55). Considering that psyllium, orally administered in a dose of 
  
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628